Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 7/26/2022 for application 16/650,890.
Claims 28, 30, 32-39, 41, and 43-49 have been examined and are pending. Claims 29, 34, 35, 39, 45, and 46 have been amended.  Claims 29, 31, 40, and 42 have been canceled. Claims 28 and 39 are independent claims.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 7/26/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.

Applicant argues as follows:  Independent Claim 28 has been amended to further recite: “detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device, and detecting a maintenance operation account accessing the electronic device” and “detecting completion of the maintenance operation comprising at least one of: detecting the external drive being detached from the electronic device, detecting a maintenance operation account withdrawing from accessing the electronic device, and detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device”.  Debian discloses the details of upgrades from Debian 10. On page 4, the Office Action acknowledges that Debian fails to disclose “detecting initiation of a maintenance operation to be executed on the electronic device; and in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation”. It follows that Debian fails to disclose “detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device, and detecting a maintenance operation account accessing the electronic device” or “detecting completion of the maintenance operation comprising at least one of: detecting the external drive being detached from the electronic device, detecting a maintenance operation account withdrawing from accessing the electronic device, and detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device” as recited in amended independent Claim 28 (and similarly in Claim 39).
Examiner respectfully disagrees.  Regarding claim 28, Debian discloses, in chapter 4, page 4, lines 3-4,  a method for operating an electronic device to prevent access to privacy-sensitive information during maintenance where a backup of a partition occurs before upgrading; in chapter 4, page 14, lines 3-4, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation where restoration occurs; in section 4.4.5. 15th page, lines 3-8, detecting completion of the maintenance operation comprising one or more of: detecting the external drive being detached from the electronic device; Page 3 of 20Attorney Docket No.: 1557B-274PUS (PEE1261 USPC) U.S. Application No.: 16/650890 detecting a maintenance operation account withdrawing from accessing the electronic device; and detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device where complete upgrade of the system  occurs.  Lopez discloses, 2nd page, lines 30-36, the method being performed by the electronic device and comprising: detecting initiation of a maintenance operation to be executed on the electronic device where there is vehicle on board computer detects connection of tool 6 to the network for maintenance operation; on 2nd page, lines 30-36, detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device; and detecting a maintenance operation account accessing the electronic device where there is vehicle on board computer detects connection of tool 6 to the network for maintenance operation  --- an event defining initiation of the maintenance operation); on 2nd page, lines 30-36, in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation where the vehicle on board computer detects connection of tool 6 to the network for maintenance operation.
Applicant argues as follows: What Lopez completely fails to disclose or suggest is “detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device, and detecting a maintenance operation account accessing the electronic device” or “detecting completion of the maintenance operation comprising at least one of: detecting the external drive being detached from the electronic device, detecting a maintenance operation account withdrawing from accessing the electronic device, and detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device” as recited in amended independent Claim 28 (and similarly in Claim 39).  Rather, Lopez only discloses detecting initiation of a maintenance operation based on a mounting of a tool or an upgrading instruction. Applicant respectfully submits neither Debian nor Lopez discloses, or is cited as disclosing, detecting the initiation of a maintenance operation by detecting an external drive being attached to the electronic device or detecting a maintenance operation account accessing the electronic device as recited in the amended independent claims or detecting completion of the maintenance operation by detecting an external drive being detached from the electronic device, detecting a maintenance operation account withdrawing from accessing the electronic device, or detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device”.
Examiner respectfully disagrees.  It is the combination of Debian and Lopez that makes obvious independent claims 28 and 39.  Lopez discloses, 2nd page, lines 30-36, the method being performed by the electronic device and comprising: detecting initiation of a maintenance operation to be executed on the electronic device where there is vehicle on board computer detects connection of tool 6 to the network for maintenance operation; on 2nd page, lines 30-36, detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device; and detecting a maintenance operation account accessing the electronic device where there is vehicle on board computer detects connection of tool 6 to the network for maintenance operation  --- an event defining initiation of the maintenance operation); on 2nd page, lines 30-36, in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation where the vehicle on board computer detects connection of tool 6 to the network for maintenance operation.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 28, 36, 38, 39, 47, and 49 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008.
Regarding claim 28, Debian discloses a method for operating an electronic device to prevent access to privacy-sensitive information during maintenance (Debian, chapter 4, page 2, last line, through page 3, line 7, back up of home partition before upgrading);
rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation (Debian, chapter 4, page 14, lines 3-4, restore original archives);
detecting completion of the maintenance operation comprising one or more of: detecting the external drive being detached from the electronic device; Page 3 of 20Attorney Docket No.: 1557B-274PUS (PEE1261 USPC) U.S. Application No.: 16/650890 detecting a maintenance operation account withdrawing from accessing the electronic device; and detecting maintenance operation instructions for completion of the maintenance operation being executed in the electronic device (Debian, section 4.4.5, 15th page, lines 3-8, performing complete upgrade of the system  by executing instruction apt full-upgrade).
Debian discloses rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation, but does not explicitly disclose the method being performed by the electronic device and comprising: detecting initiation of a maintenance operation to be executed on the electronic device; detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device; and detecting a maintenance operation account accessing the electronic device; and in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation.
However, in an analogous art, Lopez discloses the method being performed by the electronic device and comprising: detecting initiation of a maintenance operation to be executed on the electronic device (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation);
detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device; and detecting a maintenance operation account accessing the electronic device (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation  --- an event defining initiation of the maintenance operation);
in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lopez with the method/ electronic device of Debian to include the method being performed by the electronic device and comprising: detecting initiation of a maintenance operation to be executed on the electronic device; detecting the initiation of the maintenance operation comprising one or more of: detecting an external drive being attached to the electronic device; and detecting a maintenance operation account accessing the electronic device; and in response to detecting the initiation, rendering a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation.  
One would have been motivated to provide users with the benefits of recording a malfunction detected to aid in subsequent analysis of the malfunction (Lopez, 2nd page, lines 22-36).
Regarding claim 36, Debian and  Lopez disclose the method according to claim 28.  Debian discloses further comprising, upon completion of the maintenance operation, restoring the selected set of information to its state in the electronic device before initiation of the maintenance operation (Debian, 14th page, lines 3-4, after the upgrade, restore the original directory; 2nd page, lines 29-30, backup may help to restore old settings).
Regarding claim 38, Debian and  Lopez disclose the method according to claim 28.  Lopez discloses wherein the maintenance operation relates to updating of at least one of software and firmware in the electronic device (Lopez. 1st page, last five lines, upgrade the software).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 39, Debian discloses an electronic device arranged to prevent access to privacy-sensitive information during maintenance (Debian, chapter 4, page 2, last line, through page 3, line 7, back up of home partition before upgrading);
render a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation (Debian, chapter 4, page 14, lines 3-4, restore original archives);
the electronic device configured to detect completion of the maintenance operation by the processing circuitry being configured to one or more of: detect the external drive being detached from the electronic device; detect a maintenance operation account withdrawing from accessing the electronic device; and detect maintenance operation instructions for completion of the maintenance operation being executed in the electronic device (Debian, section 4.4.5, 15th page, lines 3-8, performing complete upgrade of the system  by executing instruction apt full-upgrade).
Debian discloses render a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation, but does not explicitly disclose the electronic device comprising processing circuitry configured to cause the electronic device to: detect initiation of a maintenance operation to be executed on the electronic device; by the processing circuitry being configured to one or more of: Page 6 of 20Attorney Docket No.: 1557B-274PUS (PEE1261 USPC) U.S. Application No.: 16/650890 detect an external drive being attached to the electronic device; and detect a maintenance operation account accessing the electronic device; and in response to detection of the initiation, render a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation.
However, in an analogous art, Lopez discloses the electronic device comprising processing circuitry configured to cause the electronic device to: detect initiation of a maintenance operation to be executed on the electronic device (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation);
by the processing circuitry being configured to one or more of: Page 6 of 20Attorney Docket No.: 1557B-274PUS (PEE1261 USPC) U.S. Application No.: 16/650890 detect an external drive being attached to the electronic device; and detect a maintenance operation account accessing the electronic device (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation  --- an event defining initiation of the maintenance operation);
in response to detection of the initiation, render a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation (Lopez, 2nd page, lines 30-36, vehicle on board computer detects connection of tool 6 to the network for maintenance operation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lopez with the method/ electronic device of Debian to include the electronic device comprising processing circuitry configured to cause the electronic device to: detect initiation of a maintenance operation to be executed on the electronic device; by the processing circuitry being configured to one or more of: Page 6 of 20Attorney Docket No.: 1557B-274PUS (PEE1261 USPC) U.S. Application No.: 16/650890 detect an external drive being attached to the electronic device; and detect a maintenance operation account accessing the electronic device; and in response to detection of the initiation, render a selected set of information stored in the electronic device inaccessible until completion of the maintenance operation.  
One would have been motivated to provide users with the benefits of recording a malfunction detected to aid in subsequent analysis of the malfunction (Lopez, 2nd page, lines 22-36).
Regarding claim 47, Debian and Lopez disclose the electronic device according to claim 39.  Debian discloses wherein the processing circuitry further is configured to cause the electronic device to, upon completion of the maintenance operation, restore the selected set of information to its state in the electronic device before initiation of the maintenance operation (Debian, 14th page, lines 3-4, after the upgrade, restore the original directory; 2nd page, lines 29-30, backup may help to restore old settings).
Regarding claim 49, Debian and Lopez disclose the electronic device according to claim 39.  Lopez discloses wherein the maintenance operation relates to updating of at least one of software and firmware in the electronic device (Lopez. 1st page, last five lines, upgrade the software).

Claims 30 and 41 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008, and further in view of Gibbs (US20120054852), filed October 6, 2010.
Regarding claim 30, Debian and Lopez disclose the method according to claim 28.
Debian and Lopez do not explicitly disclose further comprising delaying execution of the maintenance operation in the electronic device until the selected set of information has been rendered inaccessible.  
However, in an analogous art, Gibbs discloses further comprising delaying execution of the maintenance operation in the electronic device until the selected set of information has been rendered inaccessible (Gibbs, paragraph 0039, back up current firmware before upgrading device with new firmware).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gibbs with the method/ electronic device of Debian and Lopez to include further comprising delaying execution of the maintenance operation in the electronic device until the selected set of information has been rendered inaccessible.  One would have been motivated to provide users with the benefits of facilitating in the replacement of units in the field for preventing obsolescence by backing up current firmware before upgrading  (Gibbs, paragraphs 0038 and 0039).
Regarding claim 41, Debian and Lopez disclose the electronic device according to claim 39.
Debian and Lopez do not explicitly disclose wherein the processing circuitry further is configured to cause the electronic device to delay execution of the maintenance operation in the electronic device until the selected set of information has been rendered 5Attorney Ref.: 1009-3967 / P71889 US1 inaccessible.  
However, in an analogous art, Gibbs discloses wherein the processing circuitry further is configured to cause the electronic device to delay execution of the maintenance operation in the electronic device until the selected set of information has been rendered 5Attorney Ref.: 1009-3967 / P71889 US1 inaccessible (Gibbs, paragraph 0039, back up current firmware before upgrading device with new firmware).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gibbs with the method/ electronic device of Debian and Lopez to include wherein the processing circuitry further is configured to cause the electronic device to delay execution of the maintenance operation in the electronic device until the selected set of information has been rendered 5Attorney Ref.: 1009-3967 / P71889 US1 inaccessible.  One would have been motivated to provide users with the benefits of facilitating in the replacement of units in the field for preventing obsolescence by backing up current firmware before upgrading  (Gibbs, paragraphs 0038 and 0039).
Claims 32 and 43 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008, and further in view of Uram (US420869), filed March 8, 1974.
Regarding claim 32, Debian and Lopez disclose the method according to claim 28.
Debian and Lopez do not explicitly disclose wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device, and the selected set of information is rendered inaccessible for the set of signals.  
However, in an analogous art, Uram discloses wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device, and the selected set of information is rendered inaccessible for the set of signals (Uram, col. 46, line 7, backup system, col. 50, line 66, through col. 51, line 7, signal in maintenance test mode; col. 51, line19, backup system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Uram with the method/ electronic device of Debian and Lopez to include wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device, and the selected set of information is rendered inaccessible for the set of signals.  One would have been motivated to provide users with the benefits of simulating conditions during maintenance test mode  (Uram, col. 50, line 66, through col. 51, line 7).
Regarding claim 43, Debian and Lopez disclose the electronic device according to claim 39.
Debian and Lopez do not explicitly disclose wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device; and the selected set of information is rendered inaccessible for the set of signals.  
However, in an analogous art, Uram discloses wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device; and the selected set of information is rendered inaccessible for the set of signals (Uram, col. 46, line 7, backup system, col. 50, line 66, through col. 51, line 7, signal in maintenance test mode; col. 51, line19, backup system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Uram with the method/ electronic device of Debian and Lopez to include wherein: the maintenance operation comprises executing a set of maintenance operation instructions for generating a set of signals to be applied in the electronic device; and the selected set of information is rendered inaccessible for the set of signals.  One would have been motivated to provide users with the benefits of simulating conditions during maintenance test mode  (Uram, col. 50, line 66, through col. 51, line 7).
Claims 33, 34, 44, and 45 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008, and further in view of Nanivadekar (US20160110262), filed June 3, 2013.
Regarding claim 33, Debian and Lopez disclose the method according to claim 28. 
Debian and Lopez do not explicitly disclose wherein rendering the selected set of information inaccessible comprises at least one of the following: modifying the selected set of information in the electronic device, moving the selected set of information to a data storage external to the electronic device, copying the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmounting a drive on the electronic device, on which drive the selected set of information is stored, encrypting the selected set of information, and  3Attorney Ref.: 1009-3967 / P71889 US1 rendering a key for decrypting the selected set of information inaccessible.  ‘
However, in an analogous art, Nanivadekar discloses wherein rendering the selected set of information inaccessible comprises at least one of the following: modifying the selected set of information in the electronic device, moving the selected set of information to a data storage external to the electronic device, copying the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmounting a drive on the electronic device, on which drive the selected set of information is stored, encrypting the selected set of information, and  3Attorney Ref.: 1009-3967 / P71889 US1 rendering a key for decrypting the selected set of information inaccessible (Nanivadekar, paragraph 0073 and FIG. 5, system 500 may be representative of any one of the backup server 102, backup storage device 104, or target restore device 108; paragraph 0075, the storage medium (or storage media) 508  located at a remote site; moving the selected set of information to a data storage external to the electronic device encompass backing up to a remote storage medium).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nanivadekar with the method/ electronic device of Debian and Lopez to include wherein rendering the selected set of information inaccessible comprises at least one of the following: modifying the selected set of information in the electronic device, moving the selected set of information to a data storage external to the electronic device, copying the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmounting a drive on the electronic device, on which drive the selected set of information is stored, encrypting the selected set of information, and  3Attorney Ref.: 1009-3967 / P71889 US1 rendering a key for decrypting the selected set of information inaccessible.  One would have been motivated to provide users with the benefits of providing access to data when not accessible from on-premise storage (Nanivadekar, paragraph 0070).
Regarding claim 34, Debian, Lopez, and Nanivadekar disclose the method according to claim 33.  Nanivadekar discloses wherein when the selected set of information is moved or copied to the data storage external to the electronic device, the selected set of information is at least one of moved  and copied via a secured communications channel (Nanivadekar, paragraph 0073 and FIG. 5, system 500 may be representative of any one of the backup server 102, backup storage device 104, or target restore device 108; paragraph 0075, the storage medium (or storage media) 508  located at a remote site; moving the selected set of information to a data storage external to the electronic device encompass backing up to a remote storage medium; paragraph 0031, “the backup server 102 may access the appropriate backup store of the on-premise storage system 106 or the off-premise storage system 136, e.g., via a secure communication channel”; since paragraph 0008 discloses protecting files when storing, paragraph 0015, discloses copying data off-premise to a private cloud, and paragraph 0031, discloses a secure communication channel, Nanivadekar discloses information is moved or copied via a secure communications channel when moved or copied to external data storage). The motivation is the same as that of the claim from which this claim depends.
Regarding claim 44, Debian and Lopez disclose the electronic device according to claim 39.
Debian and Lopez do not explicitly disclose wherein the electronic device is configured to render the selected set of information inaccessible based on the processing circuitry being configured to perform one or more of the following operations: modify the selected set of information in the electronic device, move the selected set of information to a data storage external to the electronic device, 6Attorney Ref.: 1009-3967 / P71889 US1 copy the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmount a drive on the electronic device, on which drive the selected set of information is stored, encrypt the selected set of information, and render a key for decrypting the selected set of information inaccessible.  
However, in an analogous art, Nanivadekar discloses wherein the electronic device is configured to render the selected set of information inaccessible based on the processing circuitry being configured to perform one or more of the following operations: modify the selected set of information in the electronic device, move the selected set of information to a data storage external to the electronic device, 6Attorney Ref.: 1009-3967 / P71889 US1 copy the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmount a drive on the electronic device, on which drive the selected set of information is stored, encrypt the selected set of information, and render a key for decrypting the selected set of information inaccessible (Nanivadekar, paragraph 0073 and FIG. 5, system 500 may be representative of any one of the backup server 102, backup storage device 104, or target restore device 108; paragraph 0075, the storage medium (or storage media) 508  located at a remote site; moving the selected set of information to a data storage external to the electronic device encompass backing up to a remote storage medium).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nanivadekar with the method/ electronic device of Debian and Lopez to include wherein the electronic device is configured to render the selected set of information inaccessible based on the processing circuitry being configured to perform one or more of the following operations: modify the selected set of information in the electronic device, move the selected set of information to a data storage external to the electronic device, 6Attorney Ref.: 1009-3967 / P71889 US1 copy the selected set of information to the data storage external to the electronic device while modifying the selected set of information in the electronic device, unmount a drive on the electronic device, on which drive the selected set of information is stored, encrypt the selected set of information, and render a key for decrypting the selected set of information inaccessible.  One would have been motivated to provide users with the benefits of providing access to data when not accessible from on-premise storage (Nanivadekar, paragraph 0070).
Regarding claim 45, Debian and Lopez disclose the electronic device according to claim 44.  Nanivadekar discloses wherein the processing circuitry is further configured to at least one of move and copy the selected set of information to the data storage external to the electronic device via a secured communications channel (Nanivadekar, paragraph 0073 and FIG. 5, system 500 may be representative of any one of the backup server 102, backup storage device 104, or target restore device 108; paragraph 0075, the storage medium (or storage media) 508  located at a remote site; moving the selected set of information to a data storage external to the electronic device encompass backing up to a remote storage medium; paragraph 0031, “the backup server 102 may access the appropriate backup store of the on-premise storage system 106 or the off-premise storage system 136, e.g., via a secure communication channel”; since paragraph 0008 discloses protecting files when storing, paragraph 0015, discloses copying data off-premise to a private cloud, and paragraph 0031, discloses a secure communication channel, Nanivadekar discloses information is moved or copied via a secure communications channel when moved or copied to external data storage).  The motivation is the same as that of the claim from which this claim depends.
Claims 35 and 46 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008, and Nanivadekar (US20160110262), filed June 3, 2013, and further in view of Li (US20190392417), PCT filed May 31, 2017.
Regarding claim 35, Debian, Lopez, and Nanivadekar disclose the method according to claim 33. 
Debian, Lopez, and Nanivadekar do not explicitly disclose wherein when the selected set of information is modified, the selected set of information is modified by at least one of the following operations: reverting the selected set of information back to factory settings, replacing the selected set of information with one or more of: information and settings known to a maintenance entity that initiates the maintenance operation, and randomly modifying the selected set of information.  
However, in an analogous art, Li discloses wherein when the selected set of information is modified, the selected set of information is modified by at least one of the following operations: reverting the selected set of information back to factory settings, replacing the selected set of information with one or more of: information and settings known to a maintenance entity that initiates the maintenance operation, and randomly modifying the selected set of information (Li, paragraph 0006, upgrading, factory reset during repair/ maintenance).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Li with the method/ electronic device of Debian, Lopez, and Nanivadekar to include wherein when the selected set of information is modified, the selected set of information is modified by at least one of the following operations: reverting the selected set of information back to factory settings, replacing the selected set of information with one or more of: information and settings known to a maintenance entity that initiates the maintenance operation, and randomly modifying the selected set of information.  One would have been motivated to provide users with the benefits of correcting for faulty terminals during repair (Li, paragraph 0006).
Regarding claim 46, Debian, Lopez, and Nanivadekar disclose the electronic device according to 44.
Debian, Lopez, and Nanivadekar do not explicitly disclose wherein the processing circuitry is further configured to modify the selected set of information in the electronic device based on one or more of the following operations: revert the selected set of information back to factory settings, replace the selected set of information with one or more of: information; and settings known to a maintenance entity that initiates the maintenance operation, and randomly modify the selected set of information.  
However, in an analogous art, Li discloses wherein the processing circuitry is further configured to modify the selected set of information in the electronic device based on one or more of the following operations: revert the selected set of information back to factory settings, replace the selected set of information with one or more of: information; and settings, and randomly modify the selected set of information (Li, paragraph 0006, upgrading, factory reset during repair/ maintenance).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Li with the method/ electronic device of Debian, Lopez, and Nanivadekar to include wherein the processing circuitry is further configured to modify the selected set of information in the electronic device based on one or more of the following operations: revert the selected set of information back to factory settings, replace the selected set of information with one or more of: information; and settings, and randomly modify the selected set of information.  One would have been motivated to provide users with the benefits of correcting for faulty terminals during repair (Li, paragraph 0006).
Claims 37 and 48 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Debian, Chapter 4. Upgrades from Debian 10 (buster), https://www.debian.org/releases/stable/mips/release-noptes/ch-upgrading.en.html, January 9, 2014, 21 pages, in view of Lopez (EP1998183), published December 3, 2008, and further in view of Nam (US20020152333), filed December 23, 1998.
Regarding claim 37, Debian and Lopez disclose the method according to claim 28.
Debian and Lopez do not explicitly disclose wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive.  
However, in an analogous art, Nam discloses wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive (Nam, paragraph 0037, record information is backed up).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Li with the method/ electronic device of Debian and Lopez to include wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive.  One would have been motivated to provide users with the benefits of restoring data damaged by a computer virus (Nam: title).
Regarding claim 48, Debian and Lopez disclose the electronic device according to claim 39.
Debian and Lopez do not explicitly disclose wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive.  
However, in an analogous art, Nam discloses wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive (Nam, paragraph 0037, record information is backed up).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Li with the method/ electronic device of Debian and Lopez to include wherein the selected set of information includes or represents at least one of the following: proprietary software, data recordings made or obtained by the electronic device, and information labelled as privacy sensitive.  One would have been motivated to provide users with the benefits of restoring data damaged by a computer virus (Nam: title).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439